Case 1:20-cv-01449-SDG Document 4-11 Filed 04/03/20 Page 1 of 9



                         EXHIBIT 10
        Case 1:20-cv-01449-SDG Document 4-11 Filed 04/03/20 Page 2 of 9




                      DECLARATION OF KAREN LOPEZ

I, Karen Lopez, hereby declare under the penalty of perjury pursuant to 28 U.S.C. §

1746:

   1. I am at least 18 years of age and am competent to sign this declaration. I make

        this declaration based on my personal knowledge except where I have

        indicated otherwise.   If called as a witness, I could and would testify

        competently and truthfully to these matters.

   2. I am 42 years old and I am a citizen of Honduras.

   3. I am currently detained at Irwin County Detention Center in Ocilla, GA. I

        have been detained here since approximately March 1, 2020, when I was

        placed in proceedings because of a drug-related conspiracy conviction.

   4. I have been with my partner for over four years. I also have six (6) children,

        ages 13 to 27 years old. I am currently pursuing deferral of removal under the

        Convention Against Torture and I am also eligible for a U-visa.

   5. I have a heart condition that caused a stroke over six years ago and for which

        I had to obtain a pacemaker. I am also currently presenting abdominal

        problems which a doctor recently stated he believed were related to stomach

        ulcers.

   6. In addition, I suffer from Multiple sclerosis (“MS”) which is a disabling

        disease of the brain and spinal cord that attacks my central nervous system.

                                           1
    Case 1:20-cv-01449-SDG Document 4-11 Filed 04/03/20 Page 3 of 9




   This disease can cause problems with my vision, balance, muscle control, and

   other basic body functions and causes me severe chronic pain.

7. I am currently living in a dorm unit with approximately 30 other women. I

   share a cell with one other detainee. We sleep in a bunk bed. We have a

   shower, hand sink and toilet to share.

8. Due to my heart and MS conditions, I recently was able to change beds

   because I had been assigned to the top bunk and heart was being stressed by

   having to climb in and out of the top bunk. Irwin wouldn’t let me change to a

   lower bunk until I got approval even though I was showing signs of heart

   distress. It took them over one month to finally allow me to do this change.

9. In my dorm unit, it is impossible for detainees to stay six feet or more apart

   from other people. We all share common areas and continuously must share

   things such as microwave, phones, and tables.

10. About three weeks ago, Irwin guards took me to a hospital. I thought I was

   being taken to be checked for my heart and MS but they told me that I was

   getting a mammogram. I explained to the guards that I could not have a

   mammogram performed because I had a pacemaker, but they completely

   ignored my wishes and forced me to have a mammogram.

11. As a result of the mammogram that was performed against my wishes, I began

   getting sick, feeling very weak for several days. I reported this to medical

                                      2
    Case 1:20-cv-01449-SDG Document 4-11 Filed 04/03/20 Page 4 of 9




   staff, but they didn’t react until I began having severe chest pains and

   breathing difficulty, and my blood pressure dropped significantly. They

   finally took me to the emergency room at around midnight where I was

   stabilized and returned to Irwin hours later. At the hospital, I was later

   discharged and prescribed pain medication. The hospital doctor also said that

   I may be having a stomach ulcer and would require additional tests later. To

   this day, ICE has not taken any steps to get me to see a doctor again to check

   whether I have an ulcer or not.

12. About two weeks ago, due to my stroke and MS, I also had to see a neurologist

   at a hospital. The neurologist ordered additional tests in order to prescribe me

   medication, but ICE has not taken me to see the neurologists in order to get

   these tests done. I am very concerned for my health because I need medication

   to treat my MS, but ICE has not given it to me. The only thing that the medical

   staff has given me is Ibuprofen and aspirin to treat my pain. I’m also supposed

   to have a balanced diet to treat my MS disease, which I am unable to follow

   here in detention.

13. Here at Irwin, detainees do get limited weekly provisions of hygiene products

   such as toilet paper roll, shampoo, toothbrush and toothpaste. Anything else

   we need we must buy from the commissary. The soap is not given in

   individual portions, but we have soap available in a hand dispenser. However,

                                       3
   Case 1:20-cv-01449-SDG Document 4-11 Filed 04/03/20 Page 5 of 9




   everyone touches the hand soap dispenser and I try not using it because I am

   afraid of getting sick.

14. At the moment, I get my food served in takeout boxes that we pick up in the

   cafeteria. These boxes are given to us by detainees, but I worry that they don’t

   consistently wear gloves when passing these boxes out. In addition, as of this

   past Monday, some of the food that has been given to us is expired, such as

   milk. Some of it tastes sour and is inedible. We have complained to guards

   about this, but they ignore us or tell us to throw it away. We rely on the

   commissary to feed ourselves.

15. To clean our cells, the guards give us a mop, broom, and a spray that we can

   use to clean. I use my personal towel to clean my cell as I don’t want to use

   the same towel that everyone else uses due to concerns for my health.

16. I have observed that in the last couple of days guards at Irwin have been

   wearing gloves when they come inside the dorm unit, but they don’t wear any

   other protective gear.

17. As of today, I have not received any information or educational materials to

   learn how to protect myself from the COVID-19 virus. No one has even come

   to speak to us.

18. I also worry very much that Irwin continues to accept new detainees. A few

   days ago, a woman arrived in my dorm unit from Tallahassee. Last week,

                                       4
    Case 1:20-cv-01449-SDG Document 4-11 Filed 04/03/20 Page 6 of 9




   another woman was also brought from another detention center. None of these

   women were tested for COVID-19. Another detainee arrived from North

   Carolina two weeks ago and upon arrival, she had a fever. It took the medical

   staff two days before they checked her and they didn’t isolate her from us.

   From the beginning, she was permitted to walk around in the dorm common

   areas and use the same microwave we all use to heat up her food. There were

   no real efforts by guards to isolate her.

19. I have also observed that in recent days there are fewer guards coming to

   work. The ICE deportation officers are barely coming to see us.

20. I am deeply concerned that despite being so vulnerable to COVID-19. No

   member of the medical staff has evaluated my conditions or well-being to

   determine whether any additional precautionary measures are necessary to

   protect me from the illness. I am very afraid for my life; I can’t barely sleep

   of anguish. I don’t want to die.

21. If I am released from detention, I will comply with any applicable conditions

   of release including attending check-ins and immigration court hearings.

22. Upon release, I will go back home with my partner and children in Atlanta,

   GA and will self-quarantine as recommended.

23. I have authorized my attorney to sign on my behalf given the difficulty of

   arranging visitation and travel in light of the current COVID-19 pandemic. If

                                       5
       Case 1:20-cv-01449-SDG Document 4-11 Filed 04/03/20 Page 7 of 9




      required to do so, I will provide a signature when I am able to do so.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 3, 2020 at Lake Worth Beach, Florida.



      ______________________
      Victoria Mesa-Estrada, Esq.
      on behalf of Karen Lopez


                     CERTIFICATION OF TRANSLATION

      I, Victoria Mesa-Estrada, declare that I am proficient in the English and

Spanish languages.

      On April 3, 2020, I read the foregoing declaration to Karen Lopez and orally

translated it faithfully and accurately into Spanish in the presence of the declarant.

After I completed translating the declaration, the declarant verified that the contents

of the foregoing declaration are true and accurate.

      I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

      Executed on April 3, 2020 at Lake Worth Beach, Florida.



      _________________________

      Victoria Mesa-Estrada
                                          6
       Case 1:20-cv-01449-SDG Document 4-11 Filed 04/03/20 Page 8 of 9




                         ATTORNEY DECLARATION

I, Victoria Mesa-Estrada, declare the following under penalty of perjury pursuant to

28 U.S.C. § 1746:

   1. My name is Victoria Mesa-Estrada. I am a licensed attorney in good standing

      in the state of Florida. I am an attorney of record in this litigation.

   2. I represent the declarant, Karen Lopez. Out of necessity in light of the

      COVID-19 pandemic, I signed Karen Lopez’s declaration on her behalf and

      with her express consent.

   3. ICE is oftentimes requiring legal visitors to provide and wear personal

      protective equipment, including disposable vinyl gloves, surgical masks, and

      eye protection while visiting any detention facility. These supplies are not

      easily accessible, given the increase in demand. Any available supplies are

      prioritized for hospitals and other medical facilities that are experiencing

      dangerous shortages.

   4. There are documented cases of COVID-19 in all fifty U.S. states and most

      inhabited U.S. territories. The Centers for Disease Control and Protection

      (CDC) has issued statements warning that individuals are at a higher risk of

      infection when traveling. In addition, I am a resident of Palm Beach County,

      Florida and unable to travel to Georgia under a state “stay-at-home” order

      issued by the Governor of Florida Ron DeSantis on April 1st, 2020.

                                           7
       Case 1:20-cv-01449-SDG Document 4-11 Filed 04/03/20 Page 9 of 9




   5. In light of the above, to protect public health, I am not able to travel to the

      Irwin County Detention Center in Ocilla, Georgia, to obtain my client’s

      signature.

   6. I spoke with Karen Lopez via phone call, read the declaration to her, and

      confirmed the accuracy of the information therein. Karen Lopez has

      confirmed the accuracy of the information therein.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 3, 2020 at Lake Worth Beach, Florida.




      ______________________

      Victoria Mesa-Estrada, Esq.
      Attorney for Plaintiffs
      Southern Poverty Law Center
      T. 786.216.9168
      victoria.mesa@splcenter.org




                                          8
